FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

VIVENDI SA; VIVENDI HOLDING I         
CORP.,
             Plaintiffs-Appellants,
               v.                            No. 08-35561
T-MOBILE USA INC.; T-MOBILE                   D.C. No.
                                          2:06-cv-01524-JLR
DEUTSCHLAND GMBH T-MOBILE
INTERNATIONAL AG; DEUTSCHE                    OPINION
TELEKOM AG; ZYGMUNT SOLORZ-
ZAK,
            Defendants-Appellees.
                                      
       Appeal from the United States District Court
          for the Western District of Washington
        James L. Robart, District Judge, Presiding

                  Argued and Submitted
           August 3, 2009—Seattle, Washington

                  Filed November 2, 2009

       Before: Harry Pregerson, John T. Noonan, and
               Carlos T. Bea, Circuit Judges.

                   Opinion by Judge Bea




                           14767
14770            VIVENDI SA v. T-MOBILE USA INC.




                             COUNSEL

Lanny J. Davis, Garret G. Rasmussen, Adam W. Goldberg,
Orrick, Herrington & Sutcliffe LLP, Washington, D.C., for
the appellants.

Samuel A. Keesal, Jr., Ben Suter, Robert J. Bocko, Keesal,
Young & Logan, San Francisco, California, for the appellees.


                              OPINION

BEA, Circuit Judge:

   This appeal concerns a French corporation’s allegations
that a German corporation and a Polish billionaire colluded
fraudulently in Europe to wrest control of a Polish wireless
telephone company from the French corporation. The French
corporation sought a remedy1 for these alleged wrongs in—of
all places—the United States District Court for the Western




  1
   The French corporation, Vivendi S.A., also has initiated litigation and
arbitration proceedings in Poland, Austria, France, Germany, Switzerland,
and the United Kingdom related to this same alleged fraud.
                  VIVENDI SA v. T-MOBILE USA INC.                       14771
District of Washington. The district court dismissed the case
on the ground of forum non conveniens. We have jurisdiction
pursuant to 28 U.S.C. § 1291, and we affirm.

                               The Parties

   Vivendi S.A. and Vivendi Holding I Corp.2 (Vivendi Hold-
ing) (collectively Vivendi) appeal the district court’s order
dismissing their complaint on forum non conveniens grounds.
Vivendi S.A. is a French corporation. Vivendi Holding is a
Delaware corporation.
  2
    Vivendi S.A. alone filed the notice of appeal in this case. On Septem-
ber 29, 2008, well after the thirty-day deadline for filing a notice of
appeal, see Fed. R. App. P. 4(a)(1), Vivendi S.A. filed a motion to amend
the case caption to add Vivendi Holding as an appellant. Vivendi contends
that its timely-filed Civil Appeals Docketing Statement (CADS), which
lists both Vivendi S.A. and Vivendi Holding, gave the parties notice that
Vivendi Holding also intended to appeal.
   Federal Rule of Appellate Procedure 3(c)(1)(A) mandates that the
notice of appeal “specify the party or parties taking the appeal by naming
each one in the caption or body of the notice, but an attorney representing
more than one party may describe those parties with terms such as ‘all
plaintiffs,’ ‘the defendants,’ ‘the plaintiffs A, B, et al.,’ or ‘all defendants
except X.’ ” Vivendi S.A.’s notice of appeal makes no mention of Vivendi
Holding, and no Ninth Circuit case law holds that the CADS suffices to
give notice of an intent to appeal.
    However, the Supreme Court has held that courts should “liberally con-
strue the requirements of Rule 3. Thus, when papers are technically at a
variance with the letter of Rule 3, a court may nonetheless find that the
litigant has complied with the rule if the litigant’s action is the functional
equivalent of what the rule requires.” Smith v. Barry, 502 U.S. 244, 247
(1992) (holding that the filing of an opening brief within the time period
for filing a notice of appeal could constitute notice of appeal). Here, the
CADS was filed simultaneously with the notice of appeal, it listed Vivendi
Holding as a plaintiff, and it refers to the principal issues the “plaintiffs”
propose to raise on appeal. Cf. Fed. R. App. P. 3(c)(1)(A) (permitting a
notice of appeal to identify the parties by referring to them collectively).
Therefore, we grant Vivendi S.A.’s motion to add Vivendi Holding as an
appellant.
14772             VIVENDI SA v. T-MOBILE USA INC.
   Vivendi filed suit against Deutsche Telekom AG, T-Mobile
International AG, T-Mobile Deutschland GmbH, T-Mobile
USA, Inc. (collectively T-Mobile), and Zygmunt Solorz-Zak
(Solorz) in the Western District of Washington, asserting a
claim under the Racketeer Influenced and Corrupt Organiza-
tions Act, 18 U.S.C. § 1962, and a claim for common-law
fraud. Deutsche Telekom, T-Mobile Deutschland, and T-
Mobile International are German corporations. T-Mobile
USA is a Delaware corporation with its principal place of
business in Bellevue, Washington. Solorz is a Polish citizen.

               Factual and procedural background

  The facts in this case, spanning ten years of European busi-
ness transactions and litigation, could be difficult to follow.
Therefore, we relate here only those facts essential to the dis-
position of this appeal.3

I.       The battle for control of Polska Telefonia

   In 1999, both T-Mobile Deutschland and Vivendi S.A. took
an interest in the Polish wireless telephone company, Polska
Telefonia Cyfrowa Sp. z o.o. (Polska Telefonia). At the time,
Polish law precluded foreign investors from holding more
than 49% of the shares of any Polish telecommunications com-
pany.4 The German company T-Mobile Deutschland, which at
the time held a 22.5% interest in Polska Telefonia, acquired
an additional 26.5% interest from other shareholders, for a
total of 49%.

   While T-Mobile Deutschland was buying up shares, so was
Vivendi S.A., a French corporation. To facilitate its intended
takeover of Polska Telefonia, Vivendi S.A. partnered with a
Polish company, Elektrim S.A. Vivendi S.A. and Elektrim
     3
     Because this is an appeal from an order granting a motion to dismiss,
the facts are taken from Vivendi’s Third Amended Complaint.
   4
     The Polish government terminated this limitation in 2001.
                 VIVENDI SA v. T-MOBILE USA INC.                   14773
established a joint venture that operated through a holding
company called Telco. Over time, Vivendi S.A. invested $2.5
billion to acquire a 51% interest in Telco. Pursuant to the joint
venture agreement, Elektrim transferred its 37.1% interest in
Polska Telefonia to Telco, along with an additional interest it
acquired from other shareholders, for a total of 51% of the
Polska Telefonia stock.

   On December 7, 2000, T-Mobile Deutschland initiated
arbitration against Elektrim in Vienna. T-Mobile Deutschland
claimed that Elektrim’s transfer of its shares to Telco materi-
ally breached Polska Telefonia’s shareholder agreement.5 The
shareholder agreement bound all Polska Telefonia sharehold-
ers and provided certain shareholders, including T-Mobile
Deutschland, the option to buy the shares of any shareholder
who materially breached the agreement.

   In 2003, while the arbitration was pending, Solorz pur-
chased a controlling interest in Elektrim, which at the time
held a joint venturer’s interest in Telco’s Polska Telefonia
shares. Vivendi alleges that Solorz secretly agreed to help T-
Mobile Deutschland gain control of Polska Telefonia. To this
end, Elektrim terminated its joint venture agreement with
Vivendi S.A. Vivendi S.A. and Elektrim, however, retained
their joint ownership of Telco.

   On November 26, 2004, the Vienna arbitration panel held
that Elektrim’s transfer of its shares to Telco was ineffective
because Elektrim transferred its shares to Telco without the
consent of all of the members of Polska Telefonia’s Board of
Directors, as required by the Polska Telefonia shareholder
agreement. The panel further held that, if Elektrim did not
recover its shares from Telco within two months, Elektrim
  5
   T-Mobile Deutschland alleged that the transfer of Elektrim’s Polska
Telefonia shares to Telco constituted a material breach of the shareholder
agreement because the transfer violated Poland’s limit on foreign owner-
ship of telecommunications companies.
14774            VIVENDI SA v. T-MOBILE USA INC.
would be in material breach of the shareholder agreement,
thus triggering T-Mobile Deutschland’s options to buy Elek-
trim’s shares. A Warsaw Regional Court granted Elektrim’s
petition for recognition of the arbitral award.

  Relying on this recognition order, T-Mobile Deutschland
and Elektrim took over the Polska Telefonia management
board. Elektrim and T-Mobile Deutschland then secured an
order from the Warsaw Regional Court changing the Polish
government’s official share register to show Elektrim alone,
and not Vivendi S.A., as the owner of the Telco shares.

   In February 2005, Everest, a Miami-based company, pur-
chased Elektrim bonds. By this time, however, Vivendi
alleged Solorz used his controlling interest in Elektrim to
begin stripping Elektrim of its assets. Elektrim failed to make
required payments on the bonds, and the trustee for the bonds
filed a petition in Polish court to put Elektrim into bankruptcy
to prevent Solorz from further reducing Elektrim’s assets. The
bankruptcy court issued an injunction barring any transfer of
Elektrim’s Polska Telefonia shares.6

   By May 2005, Elektrim had failed to recover its Polska
Telefonia shares from Telco, so T-Mobile Deutschland again
initiated arbitration in Vienna. This time, T-Mobile Deutsch-
land sought a declaration that it was entitled to exercise its
option to buy Elektrim’s shares. While the arbitration was
pending, Deutsche Telekom approached Vivendi S.A., offer-
ing to negotiate an agreement that would allow Vivendi S.A.
to recoup much of its $2.5 billion investment in Polska Tele-
  6
    Vivendi filed a request for judicial notice of an injunction from the
London Court of International Arbitration barring Elektrim from transfer-
ring its Polska Telefonia shares. We deny this request because the injunc-
tion does not “have a direct relation to this appeal.” See In re Heritage
Bond Litig., 546 F.3d 667, 670 n.1 (9th Cir. 2008). Whether Elektrim or
Telco is the legitimate owner of the Polska Telefonia shares does not
affect the analysis of the public and private interest in having this action
proceed in the Western District of Washington.
                VIVENDI SA v. T-MOBILE USA INC.                  14775
fonia.7 Before any agreement was reached, the Vienna arbitra-
tion panel held that T-Mobile Deutschland could exercise its
option to buy Elektrim’s shares.

   On August 28, 2006, despite the Polish bankruptcy court’s
injunction barring Elektrim from transferring its Polska Tele-
fonia shares, Elektrim transferred its shares to T-Mobile
Deutschland for over 600 million euros. In light of the influx
of cash to Elektrim, the trustee for the bonds withdrew the
bankruptcy petition. This allowed Solorz to resume stripping
Elektrim’s assets, which prevented Everest from maximizing
the value of the bonds.8

   Vivendi has initiated at least twenty litigation and arbitra-
tion actions across Europe to recover its investment in Polska
Telefonia.

II.   The instant litigation

   On October 23, 2006, Vivendi S.A. filed a complaint
against T-Mobile and Solorz in the U.S. District Court for the
Western District of Washington. T-Mobile filed a motion to
dismiss based on, among other grounds, forum non conve-
niens on May 17, 2007.

  Less than two weeks after T-Mobile filed its motion to dis-
miss, Vivendi Holding acquired from Everest its Elektrim
bonds and all claims relating to the bonds. Vivendi S.A. then
sought leave to amend its complaint to add Vivendi Holding
   7
     Vivendi contends one settlement conversation took place “over U.S.
wires.”
   8
     We deny Vivendi’s request for judicial notice of the July 20, 2009,
decision of the Royal Courts of Justice in London, which awarded dam-
ages to Elektrim bondholders, including Vivendi Holding (which acquired
Everest’s bonds seven months after this litigation began). Whether the
Elektrim bondholders were able to maximize the return on their bonds
does not make litigation in the Western District of Washington more or
less convenient. See In re Heritage Bond Litig., 546 F.3d at 670 n.1.
14776           VIVENDI SA v. T-MOBILE USA INC.
as a plaintiff. The district court granted Vivendi S.A.’s motion
to amend its complaint, and Vivendi filed its Third Amended
Complaint on August 1, 2007. T-Mobile again filed a motion
to dismiss the complaint, as did Solorz. The district court held
a hearing on the motions, and, on June 5, 2008, the district
court dismissed Vivendi’s complaint on forum non conve-
niens grounds, concluding that Poland was an adequate alter-
ative forum.9 Vivendi S.A. timely appealed.

                       Standard of Review

   We review claims of error in a trial court’s forum non con-
veniens dismissal for “clear abuse of discretion.” Ravelo
Monegro v. Rosa, 211 F.3d 509, 511 (9th Cir. 2000). “A dis-
trict court may abuse its discretion by relying on an erroneous
view of the law, by relying on a clearly erroneous assessment
of the evidence, or by striking an unreasonable balance of rel-
evant factors.” Id.

                              Analysis

   [1] To grant a motion to dismiss on forum non conveniens
grounds, a district court must determine “(1) whether an ade-
quate alternative forum exists, and (2) whether the balance of
private and public interest factors favors dismissal.” Lueck v.
Sundstrand Corp., 236 F.3d 1137, 1142 (9th Cir. 2001) (cit-
ing Piper Aircraft Co. v. Reyno, 454 U.S. 235, 254 n.22
(1981)). Vivendi contends the district court abused its discre-
tion (1) by affording insufficient deference to Vivendi’s
choice of forum and (2) by unreasonably balancing the public
and private interest factors.
  9
   Vivendi does not contend on appeal that the district court abused its
discretion when it concluded Poland was an adequate alternative forum.
               VIVENDI SA v. T-MOBILE USA INC.             14777
I.   The district court did not err by granting little defer-
     ence to Vivendi’s choice of forum.

   [2] Vivendi contends the district court gave insufficient
deference to its choice of forum. Under our law, foreign plain-
tiffs are entitled to less deference than are plaintiffs who file
suit in their home forums. See Piper, 454 U.S. at 256. Vivendi
S.A., a French company, filed this action related to European
transactions in a forum far from its home. Therefore, the dis-
trict court did not abuse its discretion when it afforded
Vivendi S.A.’s choice of forum “little deference.”

   [3] Moreover, this court’s review of a district court’s forum
non conveniens determination is highly deferential. See id. at
257 (“It may be reversed only where there has been a clear
abuse of discretion[.]”). In cases concerning foreign plaintiffs,
this court rarely has reversed a district court’s grant of a
motion to dismiss for forum non conveniens. See, e.g., Ravelo
Monegro, 211 F.3d at 514.

   [4] The only allegations Vivendi asserts that connect this
action to the United States are the use of “U.S. wires” in vari-
ous conversations and e-mail exchanges between the parties
and the appointment to Polska Telefonia’s board of Thomas
Winkler, the Chief Financial Officer of T-Mobile Interna-
tional, a German corporation, “who upon information and
belief conducted business in the United States at T-Mobile
USA’s Seattle, Washington headquarters.” Notably, Vivendi
has alleged no facts that show that Winkler took any action
from Seattle—or, for that matter, from anyplace else—
specifically with respect to T-Mobile’s allegedly fraudulent
acquisition of Polska Telefonia. Instead, these allegations are
incidental to the substance of Vivendi’s complaint and
involve only tenuous connections to the United States. These
allegations do not establish plausibly that a U.S. entity partici-
pated in the alleged fraud and thus fail to show that the plain-
tiffs’ fraud claims are connected to a U.S. business entity. See
Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (“To survive
14778          VIVENDI SA v. T-MOBILE USA INC.
a motion to dismiss, a complaint must contain sufficient fac-
tual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.’ ” (quoting Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007))). Therefore, the district court did
not err when it granted Vivendi S.A.’s choice of forum little
deference.

   [5] Likewise, the choice of forum of Vivendi S.A.’s Ameri-
can co-plaintiff, Vivendi Holding, deserves reduced deference
because the district court found that Vivendi had engaged in
forum shopping. Vivendi alleges that Vivendi Holding, as the
assignee of Everest’s purchase of Elektrim’s bonds, was pre-
vented from maximizing its interest in the Elektrim bonds.
Everest’s Elektrim bonds, however, are related only inciden-
tally to the fraud Vivendi alleges T-Mobile and Solorz col-
luded to commit against Vivendi S.A. In short, Elektrim was
required to pay bondholders, including Everest, an “equity
kicker” equal to 25% of the net asset value of Elektrim in
excess of 160 million euros. Solorz began stripping Elek-
trim’s assets, however, which undermined the value of the
equity kicker. The injunction issued by the bankruptcy court
halted this asset-stripping and thus preserved the value of the
equity kicker, but when Elektrim—fraudulently, so Vivendi
alleges—sold its Polska Telefonia shares to T-Mobile
Deutschland, the bankruptcy court lifted the injunction. Ulti-
mately, Vivendi alleges only that, had Everest known about
Elektrim’s transfer of its Polska Telefonia shares and had T-
Mobile Deutschland not issued misleading press releases over
U.S. wires, “Everest would have blown the whistle on the
withdrawal of the [Polish] bankruptcy petition.”

   [6] Most significantly, however, Vivendi Holding did not
acquire Everest’s Elektrim bonds and was not added as a
plaintiff until after T-Mobile filed its first motion to dismiss
for forum non conveniens, seven months after Vivendi S.A.
originally had filed suit. Vivendi even concedes that Vivendi
Holding acquired the Elektrim bonds for the purpose of,
among others, strengthening its U.S. connections to the case.
                  VIVENDI SA v. T-MOBILE USA INC.                      14779
Vivendi also stated it chose to file its action in the United
States because the United States offers “proper discovery”
and favorable law. The district court concluded that, because
Vivendi was engaging in forum shopping, its choice of forum
was entitled to little deference. A determination that a party
is forum shopping turns on issues of that party’s intent; it is
a finding of fact to which we owe deference unless the trial
court abused its discretion in making such a determination.

  [7] We hold that such eleventh-hour efforts to strengthen
connections with the United States allow the district court to
reduce the deference due a plaintiff ’s choice of forum. As the
Second Circuit explained,

       the more it appears that the plaintiff ’s choice of a
       U.S. forum was motivated by forum-shopping
       reasons—such as attempts to win a tactical advan-
       tage resulting from local laws that favor the plain-
       tiff ’s case, the habitual generosity of juries in the
       United States or in the forum district, the plaintiff ’s
       popularity or the defendant’s unpopularity in the
       region, or the inconvenience and expense to the
       defendant resulting from litigation in that forum—
       the less deference the plaintiff ’s choice of forum
       commands

Iragorri v. United Techs. Corp., 274 F.3d 65, 72 (2d Cir.
2001) (en banc). In this case, Vivendi admitted that Vivendi
Holding acquired Everest’s bonds “in part to strengthen
[Vivendi’s] case.” Given this concession and the actions
Vivendi has filed across Europe, the district court did not
abuse its discretion when it concluded that Vivendi was
engaging in forum shopping by filing suit in the United States.10
  10
    Of course, a suspicion that a plaintiff engaged in forum shopping does
not obligate a district court to reduce the deference it pays to a plaintiff ’s
choice of forum. A competent attorney, as part of his ethical obligation to
represent his client with reasonable diligence, see Model Rule of Profes-
14780            VIVENDI SA v. T-MOBILE USA INC.
   [8] Therefore, the district court was within its discretion to
grant little deference to the choice of forum of this foreign
plaintiff.

II.     Balance of factors

   [9] When considering a motion to dismiss for forum non
conveniens, the district court must weigh the following pri-
vate interest factors: “the ease of access to sources of proof;
compulsory process to obtain the attendance of hostile wit-
nesses, and the cost of transporting friendly witnesses; other
problems that interfere with an expeditious trial . . . ; and the
ability to enforce the judgment.” Leetsch v. Freedman, 260
F.3d 1100, 1103-04 (9th Cir. 2001) (internal quotation marks,
internal citations, and alterations omitted). The district court
also must consider factors affecting the public interest, such
as

      (1) administrative difficulties flowing from court
      congestion; (2) imposition of jury duty on the people
      of a community that has no relation to the litigation;
      (3) local interest in having localized controversies
      decided at home; [and] (4) . . . the avoidance of
      unnecessary problems in conflicts of law.

Id. at 1105. Vivendi contends the district court unreasonably
balanced the public and private interest factors in its analysis
of the defendants’ motion to dismiss.

sional Conduct 1.3, is obligated to consider various fora and to choose the
best forum in which to file a client’s complaint. However, in a case like
this, where the plaintiff already had filed dozens of actions in European
courts and arbitration tribunals before adding a new plaintiff, admittedly
(at least in part) to justify its choice of forum, and then commenced this
action in a forum unrelated to the events underlying the alleged fraud, the
district court did not abuse its discretion when it gave Vivendi’s choice of
forum less deference based on Vivendi’s complex forum shopping.
               VIVENDI SA v. T-MOBILE USA INC.             14781
   [10] We hold that the district court did not abuse its discre-
tion when it concluded that the private interest factors favor
dismissal. Five of the seven parties reside or have their princi-
pal places of business in Europe, and, of the twenty-two wit-
nesses Vivendi identified, only three reside in the United
States. Notably, none of these U.S.-based witnesses has infor-
mation about the substance of the dispute between the parties:
one has information about the corporate relationship of T-
Mobile International and T-Mobile USA, one has information
about a letter Vivendi sent to Deutsche Telekom after Vivendi
filed its complaint in this case, and one is a group of unidenti-
fied Elektrim bondholders. Moreover, the district court con-
cluded, based on its experience, that the ability of the court to
compel unwilling witnesses to testify slightly favors dismissal
because the Hague Convention’s letters rogatory process,
which would be necessary to produce proof for an American
trial, is more cumbersome than European Commission Regu-
lations for taking evidence within Europe, which would be
necessary to produce proof for a European trial. This determi-
nation, based on the district court’s experience, falls within its
“sound discretion.” See Lueck, 236 F.3d at 1143.

   Vivendi contends the district court erred when it found that
the location of most of the relevant documentary evidence in
Europe slightly favors a European forum, because this finding
ignored technological advances in document production and
deposition video-conferencing, which advances can make liti-
gation in Seattle every bit as efficient and economical as liti-
gation in Warsaw. The district court did not ignore these
advances, noting instead that, wherever the litigation ulti-
mately takes place, the parties may choose to conduct discov-
ery electronically. Regardless, given the presence of the vast
majority of original, relevant documents in Europe, the dis-
trict court did not err when it found this factor slightly favors
dismissal.

  [11] Similarly, the district court did not err when determin-
ing the public interest factors tipped toward dismissal. The
14782          VIVENDI SA v. T-MOBILE USA INC.
district court correctly observed that “any local interest in this
case . . . is slight and does not exceed or even come close to
the interest other [European] forums . . . have in the adjudica-
tion of this controversy.” The burden on local courts and
juries unconnected to the case and the costs of resolving a dis-
pute unrelated to the forum also favor dismissal. Finally, the
district court concluded its lack of familiarity with foreign law
counseled in favor of dismissal. See Piper, 454 U.S. at 260 &
n.29 (holding that while the need to apply foreign law does
not warrant dismissal in itself, it is a factor favoring dis-
missal).

   [12] The district court found that the balance of public and
private interest factors favored dismissal. We will not reverse
such a determination unless the district court clearly abused
its discretion. Ravelo Monegro, 211 F.3d at 511. Here, the
district court carefully recited the factors and considered each
in turn. In dismissing Vivendi’s complaint on the ground of
forum non conveniens, the district court did not demonstrate
the sort of “clear abuse of discretion” that warrants reversal.
See id.

                          Conclusion

  The decision as to whether a forum is “convenient” for liti-
gation and, perhaps, trial is fundamentally a factual determi-
nation by the district court. In this case, all of the conduct
underlying Vivendi’s claims occurred overseas, and all of the
witnesses but three reside in Europe. Because the district
court did not abuse its discretion by dismissing Vivendi’s
complaint on forum non conveniens grounds, we affirm.